Citation Nr: 1004174	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-29 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for fibromyalgia or other 
systemic joint disorder to include an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel

INTRODUCTION

The Veteran had active military service from September 1983 
to September 1985, December 1985 to December 1988, and April 
1989 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied service connection for fibromyalgia.  In 
February 2008, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO in Las Vegas, 
Nevada.  A transcript of the hearing is of record.  The issue 
has been modified as reflected on the cover to comport with 
the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for fibromyalgia or 
other similar systemic joint disorder to include an 
undiagnosed illness.  The Veteran served in the Southwest 
Asia theater of operations from December 15, 1990 to May 8, 
1991 and April 4, 2003 to September 25, 2003.  

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during the presumption period. See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2009).

Under 38 C.F.R. § 3.317(a)(2)(i), the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.  See 38 C.F.R. § 
3.317(a)(2)(i).

Among the requirements for service connection for a 
disability due to undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis. 
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  See 38 C.F.R. § 3.317(a)(1), (b).  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a 6-month period of chronicity.  See 38 C.F.R. § 
3.317(a)(2), (3).

The service treatment records show that in April 2004, the 
Veteran complained of polyarthralgia, which he stated started 
in September 2003 upon returning from Iraq.  Post-service 
records include private medical statements from a Doctor 
Grant in 2006 noting that the Veteran had positive trigger 
points for fibromyalgia.  A January 2008 private medical 
statement from Doctor Dollarhide notes that the Veteran 
exhibited many of the classic signs of fibromyalgia including 
the classic point tenderness in 11 or more of the 18 areas 
considered to be positive for fibromyalgia.  The doctor went 
on to state that in the absence of any other known causation, 
the evidence would tend to support the diagnosis of 
fibromyalgia.  VA treatment records dated from April 2008 to 
May 2009 also note findings of fibromyalgia.  A May 2009 VA 
rheumatology note shows generalized pain suggestive of 
fibromyalgia and chronic posttraumatic stress disorder 
(PTSD).  

Other evidence of record, however, points to other factors to 
account for the Veteran's complaints of multiple joint pain.  
A June 2005 VA medical opinion notes that clinical testing 
showed 16 trigger points but overall, there were mild 
nonreactive tender points.  The examiner concluded that there 
was a negative rheumatoid factor and that prior labs had been 
basically unremarkable.  On the diagnosis, the examiner found 
that there was not enough in the Veteran's history and 
physical examination to give him a clear-cut diagnosis of 
fibromyalgia.  It appeared the Veteran's complaints might be 
related to osteoarthritis and ongoing stress, secondary to 
PTSD.  This was also complicated by sleep disturbance.  

The record also shows that the Veteran is service-connected 
for multiple orthopedic disabilities of his body, including 
degenerative disc disease of the lumbar spine, right knee 
degenerative changes, left knee patellofemoral syndrome, 
right shoulder tendonitis, residuals of left shoulder strain, 
degenerative joint disease of the bilateral hips, and 
cervical spine strain.  The Veteran cannot be compensated 
twice for the same disability.  See 38 C.F.R. § 4.14.  
However, it is not clear if the Veteran's complaints of joint 
pain are attributed to his multiple service-connected 
orthopedic disabilities or whether he has fibromyalgia 
related to service as a separate disability.

In order to resolve this matter a medical opinion should be 
provided.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
rheumatology examination to determine 
whether it is at least as likely as not 
that the Veteran has fibromyalgia or any 
other systemic joint disorder, to include 
an undiagnosed illness, related to his 
service, including his service in the 
Southwest Asia theater of operations. 

The claims file must be reviewed in 
conjunction with the examination.  A 
rationale for all opinions must be 
provided.

2.  Any other additional development 
should be provided.  If the benefits 
sought remain denied, issue the Veteran 
and his representative a supplemental 
statement of the case and allow for a 
reasonable period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


